ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_03_EN.txt.                      86 	




                                   SEPARATE OPINION OF JUDGE OWADA



                       1. The Judgment, in its operative part (dispositif) states the decision of
                     the Court, inter alia, as follows :
                            “The Court,
                            (1) . . .,
                            Decides that the starting‑point of the single maritime boundary
                          delimiting the respective maritime areas between the Republic of Peru
                          and the Republic of Chile is the intersection of the parallel of latitude
                          passing through Boundary Marker No. 1 with the low‑water line ;

                            (2) . . .,
                            Decides that the initial segment of the single maritime boundary
                          follows the parallel of latitude passing through Boundary Marker
                          No. 1 westward ;
                            (3) . . .,
                             Decides that this initial segment runs up to a point (Point A) situ-
                          ated at a distance of 80 nautical miles from the starting-point of the
                          single maritime boundary ;
                             (4) . . .,
                             Decides that from Point A, the single maritime boundary shall con-
                          tinue south‑westward along the line equidistant from the coasts of the
                          Republic of Peru and the Republic of Chile, as measured from that
                          point, until its intersection (at Point B) with the 200‑nautical‑mile
                          limit measured from the baselines from which the territorial sea of the
                          Republic of Chile is measured ; . . .” (Judgment, para. 198.)

                        2. Although I have accepted the conclusions contained in these opera-
                     tive paragraphs, I have not been able to associate myself fully with the
                     reasoning which has led the Court to this conclusion relating to the con-
                     crete delimitation of the single maritime boundary between Peru and
                     Chile. I wish to explain in some detail my reasons why I have to maintain
                     my reservations with regard to some aspects of the Judgment, in spite of
                     my vote in favour of the final conclusions that the Judgment has reached.
                        3. The Judgment comes to the above conclusions on the basis of a
                     number of findings it made as explained in its reasoning part. They can be
                     summarized as follows :


                     87




5 CIJ1057.indb 170                                                                                    1/12/14 08:59

                     87 	                        maritime dispute (sep. op. owada)

                     (1) The Judgment rejects the position of the Respondent, developed in
                         its contention that “the respective maritime zone entitlements of Chile
                         and Peru have been fully delimited by agreement” (Judgment, para. 14 ;
                         Final Submissions of Chile (b) (i)), more specifically, by the 1952 San-
                         tiago Declaration. I fully endorse this position of the Judgment.
                     (2) The Judgment does not accept the position of the Applicant either,
                         as based on its contention that “[t]he maritime zones between Chile
                         and Peru have never been delimited by agreement or otherwise”
                         (Application instituting proceedings, para. 2), and that therefore
                          “[t]he delimitation between the respective maritime zones between
                          [Peru] and [Chile], is a line starting at ‘Point Concordia’ . . . and equi-
                          distant from the baselines of both Parties, up to a point situated at a
                          distance of 200 nautical miles from those baselines” (Judgment,
                          para. 14 ; Final Submissions of Peru (1)).
                     I equally support this position of the Judgment.
                     (3) In their stead, the Judgment finds in the contexts of the 1954 Agree-
                           ment on the establishment of the “Special Maritime Frontier Zone”
                           (hereinafter “1954 Agreement”), as well as the 1968‑1969 arrange-
                           ments for the construction of lighthouses, that the Parties acknow­
                           ledge, in spite of, and separately from, the finding outlined in (1) above,
                           the existence of an agreement between the Parties on a maritime
                           (zone) boundary along the parallel of latitude up to 80 nautical miles
                           from the starting‑point. On this finding of the Court, however, I have
                           to express my serious reservation.
                        4. On the basis of these findings, which form the legal premise from
                     which the dispositif of the Judgment is derived, the Judgment comes to
                     the conclusion that
                          “the initial segment of the single maritime boundary follows the par-
                          allel of latitude passing through Boundary Marker No. 1 westward ;
                          �����������������������������������������������������������������������������������������������������������������
                          that this initial segment runs up to a point (Point A) situated at a
                          distance of 80 nautical miles from the starting‑point of the single mari­
                          time boundary ;
                          �����������������������������������������������������������������������������������������������������������������
                          [and] that from Point A, the single maritime boundary shall continue
                          south-westward along the line equidistant from the coasts of [Peru]
                          and [Chile], as measured from that point, until its intersection (at
                          Point B) with the 200‑nautical‑mile limit measured from the baselines
                          from which the territorial sea of [Chile] is measured” (Judgment,
                          para. 198).
                       5. Inasmuch as the Judgment takes the view that the 1952 Santiago
                     Declaration did not contain an agreement on the delimitation of the
                     zones of the respective maritime entitlements of the parties to the Decla-
                     ration, and that the 1954 Agreement acknowledges the existence of an

                     88




5 CIJ1057.indb 172                                                                                                                             1/12/14 08:59

                     88 	               maritime dispute (sep. op. owada)

                     agreement delimiting the zones of the respective maritime entitlements of
                     the Parties to the present dispute, the Judgment has to establish :
                     (a) that there has been some new legal fact (acts/omissions) on the part
                         of the Parties to the present dispute that legally created an agreement
                         setting forth a single maritime boundary between the Parties along
                         the parallel of latitude passing through Boundary Marker No. 1 ; and
                         
                     (b) that this single maritime boundary, which follows the parallel of lati­
                         tude, extends only to a distance of 80 nautical miles, beyond which
                         there does not exist any delimited maritime boundary accepted by the
                         Parties (by agreement or otherwise).
                        6. The present Judgment, however, does not seem to have substanti-
                     ated these points with sufficiently convincing supporting evidence. Espe-
                     cially problematical to my mind are the following two points :
                     (a) the Judgment states quite categorically that the Parties acknowledge
                         in the 1954 Agreement the existence of a maritime boundary for all
                         purposes between them, without showing how and when such agree-
                         ment came about and what concretely this agreement consists in ;

                     (b) the Judgment observes in this connection that this maritime boundary
                         acknowledged by the Parties as a line of parallel of latitude passing
                         through Boundary Marker No. 1, should be regarded as extending
                         up to a distance of 80 nautical miles but no further.

                     I shall try to focus my examination especially on these two issues.


                           I. On What Legal Basis Does the Judgment Declare that the
                          Parties Acknowledge the Existence of the Maritime Boundary
                                        along a Parallel of Latitude ?

                        7. Throughout the pleadings, Chile has consistently maintained its
                     position that the 1952 Santiago Declaration was the legal basis, i.e., fons
                     et origo of the maritime boundary between Chile and Peru, which “estab-
                     lished an international maritime boundary along the parallel of latitude
                     passing through the starting‑point of the Peru‑Chile land boundary and
                     extending to a minimum of 200 nautical miles” (Judgment, para. 22). The
                     Judgment, quite correctly in my view, has rejected this position, both as a
                     matter of interpretation of the provisions of the Declaration and on the
                     basis of its legislative history as revealed in the travaux préparatoires of
                     the Santiago Conference.

                       8. Proceeding to the 1954 Agreement relating to a Special Maritime
                     Frontier Zone, however, the Judgment, in an almost Delphic manner,
                     declares as follows :

                     89




5 CIJ1057.indb 174                                                                                  1/12/14 08:59

                     89 	               maritime dispute (sep. op. owada)

                             “In the view of the Court, the operative terms and purpose of the
                          1954 Special Maritime Frontier Zone Agreement are . . . narrow and
                          specific [but] [t]hat is not however the matter under consideration by
                          the Court at this stage. Rather, its focus is on one central issue,
                          namely, the existence of a maritime boundary. On that issue the terms
                          of the 1954 Special Maritime Frontier Zone Agreement, especially Arti­
                          cle 1 read with the preambular paragraphs, are clear. They acknow­
                          ledge in a binding international agreement that a maritime boundary
                          already exists.” (Judgment, para. 90 ; emphasis added.)

                     The Judgment concludes that “[t]he Parties’ express acknowledgment of
                     [the maritime boundary’s] existence can only reflect a tacit agreement
                     which they had reached earlier” (ibid., para. 91).
                        9. After close scrutiny of “the terms of the 1954 Special Maritime
                     Frontier Zone Agreement, especially Article 1 read with the preambular
                     paragraphs” (ibid., para. 90), I fail to see how these provisions can be said
                     to be so “clear” as to justify this conclusion.

                       10. The Preamble and Article 1 of the 1954 Agreement provide as fol-
                     lows :
                             “Experience has shown that innocent and inadvertent violations of
                          the maritime frontier between adjacent States occur frequently
                          because small vessels manned by crews with insufficient knowledge of
                          navigation or not equipped with the necessary instruments have dif-
                          ficulty in determining accurately their position on the high seas ;

                             The application of penalties in such cases always produces ill‑­
                          feeling in the fishermen and friction between the countries concerned,
                          which may affect adversely the spirit of co‑operation and unity which
                          should at all times prevail among the countries signatories to the
                          instruments signed at Santiago ; and
                             It is desirable to avoid the occurrence of such unintentional infringe-
                          ments, the consequences of which affect principally the fishermen ;

                            Have agreed as follows :
                          1. A special zone is hereby established, at a distance of 12 nautical
                             miles from the coast, extending to a breadth of 10 nautical miles
                             on either side of the parallel which constitutes the maritime
                             boundary between the two countries.”
                        11. It should be clear from those passages quoted above, that the plain
                     and ordinary meaning of the language used is anything but “clear”. The
                     crucial words in Article 1 state that “[a] special zone is hereby estab-
                     lished . . . extending to a breadth of 10 nautical miles on either side of the
                     parallel which constitutes the maritime boundary between the two coun­
                     tries” (1954 Agreement ; emphasis added). This wording, however, can be

                     90




5 CIJ1057.indb 176                                                                                     1/12/14 08:59

                     90 	               maritime dispute (sep. op. owada)

                     read either as declaratory of the legal situation that already exists, as the
                     Judgment claims, or as constitutive of a line which the Parties created for
                     the implementation of the purposes of this functional agreement. There is
                     no clue to clarify this point in the Preamble, which contains no language
                     whatsoever that refers to this point.

                         12. In my view, this language, in its plain meaning, does not, as such
                     and without additional evidence, warrant the existence of a tacit agree-
                     ment establishing such a boundary for all purposes between the Parties.
                     Tacit agreements establishing any type of international boundary, either
                     land or maritime, are exceptional for the simple reason that when it comes
                     to the question of territorial sovereignty, States almost always are
                     extremely jealous of safeguarding their sovereignty, and, in a situation
                     involving the issue of transfer of territorial sovereignty, normally act with
                     particular care and caution. It is for this reason that the Court has always
                     adopted a sceptical view towards the claim by a State that a tacit agree-
                     ment exists establishing a maritime boundary in its favour. Thus the
                     Court, in the recent cases involving territorial and maritime disputes,
                     rejected the claim of one of the parties that a tacit agreement existed,
                     ­stating that :

                          “[e]vidence of a tacit legal agreement must be compelling. The estab-
                          lishment of a permanent maritime boundary is a matter of grave
                          importance and agreement is not easily to be presumed.” (Territorial
                          and Maritime Dispute (Nicaragua v. Colombia), Judgment, I.C.J.
                          Reports 2012 (II), p. 705, para. 219, quoting Territorial and Maritime
                          Dispute between Nicaragua and Honduras in the Caribbean Sea
                          ­(Nicaragua v. Honduras), Judgment, I.C.J. Reports 2007 (II), p. 735,
                           para. 253 ; emphasis added.)
                     It is my view that this stringent standard is not met in the present case.
                        13. In the context of the present situation, where a provision of a treaty
                     remains ambiguous or obscure after an effort to interpret it “in good faith
                     in accordance with the ordinary meaning to be given to the terms of the
                     treaty in their context and in the light of its object and purpose”
                     (Vienna Convention on the Law of Treaties, Art. 31, para. 1) has not led
                     to a satisfactory resolution, the natural course to follow is to have recourse
                     to “supplementary means of interpretation, including the preparatory
                     work of the treaty and the circumstances of its conclusion” (ibid., Art. 32).
                        14. The travaux préparatoires of the 1954 Agreement reveal that the
                     final version of the relevant language in Article 1 of the 1954 Agreement,
                     relied upon by the Judgment to establish the existence of a tacit agree-
                     ment on a maritime boundary, emerged in a murky situation which leads
                     me to the conclusion that the Judgment rests on a factually quite dubious
                     ground.
                        15. The 1954 Agreement establishing the “Zone of Tolerance” has its
                     origin in a paper jointly submitted by the delegates of Ecuador and Peru

                     91




5 CIJ1057.indb 178                                                                                    1/12/14 08:59

                     91 	               maritime dispute (sep. op. owada)

                      at the Permanent Commission of the Conference on the Exploitation and
                      Conservation of the Maritime Resources of the South Pacific (hereinafter
                      “CPPS”) on 8 October 1954. It is entitled the “Recommendation for the
                      Establishment of a Neutral Zone for Fishing in the Maritime Frontier of
                      the Neighbouring States” of the Santiago Conference. As originally pro-
                      posed, the aim of this paper was stated as “[t]he creation of a neutral zone
                      at a distance of 12 nautical miles from the coast, extending to a breadth
                      of ten nautical miles on either side of the parallel which passes through
                      the point of the coast that signals the boundary between the two countries”
                      (emphasis added). This recommendation was adopted by the CPPS and
                      later became the 1954 Agreement. This initial language explaining the
                      goal of the 1954 Agreement gives no indication whatsoever for the exis-
                      tence of a tacit agreement establishing a maritime boundary. Rather, it
                      refers to “the parallel which passes through the point of the coast that
                      signals the boundary between the two countries” (Judgment, para. 73 ;
                      emphasis added), suggesting that what the drafters were indicating was
                      the land boundary between the countries concerned.
                         16. The case file before the Court submitted by the Parties does not
                      contain any other document indicating that any changes had been made
                      to this language subsequently, until two months later when this resolution
                      adopted by the CPPS was presented as a draft for agreement to the
                      1954 Conference on 3 December 1954. At this Conference, the Ecuador-
                      ian delegate proposed that “the concept already declared in Santiago that
                      the parallel starting at the boundary point on the coast constitutes the
                      maritime boundary between the neighbouring signatory countries, [be]
                      incorporated into this article”, together with the change of the title of the
                      agreement from “Establishment of a Neutral Fishing and Hunting Zone”
                      to “Special Maritime Frontier Zone”. Article 1 was thus “amended”,
                      apparently without any discussion, to its present wording, incorporating
                      the phrase “the parallel which constitutes the maritime boundary between
                      the two countries” (ibid.). Thus, the travaux of the Conference would
                      seem to indicate that the language of Article 1 of the 1954 Agreement,
                     relied upon by the Judgment to prove the existence of a tacit agreement,
                     was to my mind drafted reflecting the perception of the delegate of
                     ­Ecuador that what he was proposing was no more than what had already
                      been “declared in Santiago” in 1952.
                         17. As the Judgment has concluded — correctly, in my view — that the
                      1952 Santiago Declaration in fact had not declared that the parallel start-
                      ing at the boundary point on the coast constituted a maritime boundary,
                      it seems reasonable to assume that what the Ecuadorian delegate was
                      referring to in fact was the “principle of delimitation of waters regarding
                      the islands”, enshrined in Article 4 of the 1952 Santiago Declaration. Be
                      that as it may, regardless of the thinking of the Ecuadorian delegate, the
                      Judgment takes a position that no maritime boundary agreements had
                      been reached in Santiago in 1952, other than those relating to islands.
                      The travaux of the 1954 Agreement thus demonstrate that the language of
                      Article 1 of the 1954 Agreement does not seem to endorse the reasoning

                     92




5 CIJ1057.indb 180                                                                                    1/12/14 08:59

                     92 	               maritime dispute (sep. op. owada)

                     on which the Judgment is based that a tacit agreement had arisen between
                     the Parties during the period between 1952 to 1954. It is possible, though,
                     that what took place in 1954 may have reflected some perception or con-
                     fusion in the mind of some delegates at the CPPS conference as to exactly
                     what had been “declared in Santiago” in 1952. But such perception or
                     confusion has been dispelled and clarified by the Judgment.
                        18. The 1968‑1969 lighthouse arrangements similarly do not provide
                     “compelling” evidence of the existence of a tacit agreement establishing an
                     all-purpose maritime boundary. As the Judgment itself acknowledges,
                     what emerges from these arrangements is that the arrangements proceeded
                     on the premise that a maritime boundary of some sort extending along the
                     parallel beyond 12 nautical miles had “already exist[ed]” (Judgment,
                     para. 99), without any specific language to that effect found in the arrange-
                     ments concerned. The Judgment, quoting from the opening paragraph of
                     a document which was signed by the delegates of the Parties to those nego-
                     tiations for the purpose of making a number of practical submissions for
                     the examination and determination of their respective Governments on
                     the location of the lighthouses to be constructed, states as follows :
                          “on 26 April 1968, following communication between the Peruvian
                          Ministry of Foreign Affairs and the Chilean chargé d’affaires earlier
                          that year, delegates of both Parties signed a document whereby they
                          undertook the task of carrying out ‘an on‑site study for the installa-
                          tion of leading marks visible from the sea to materialise the parallel
                          of the maritime frontier originating at Boundary Marker number one
                          (No. 1)’” (ibid., para. 96 ; emphasis added).
                        19. Based on this fact, the Judgment concludes that “[a]long with the
                     1954 Special Maritime Frontier Zone Agreement, the arrangements
                     acknowledge that [a maritime boundary extending along the parallel
                     beyond 12 nautical miles already exists]” (ibid., para. 99 ; emphasis added).
                     These arrangements are thus no more than a logical follow‑up of the
                     1954 Agreement, and add nothing more (or less) to what the 1954 Agree-
                     ment prescribes (or does not prescribe) about the nature of the parallel as
                     a line of maritime demarcation.
                        20. In my view, for the Judgment to conclude from the language of the
                     1954 Agreement that the Parties reached a tacit agreement on their mari-
                     time boundary, it is essential that the Court is able to establish the follow-
                     ing two points :
                     (a) that such agreement between the Parties on a maritime boundary
                         extending along the parallel beyond 12 nautical miles came to exist
                         between the Parties at some point in time on the basis of some legal
                         acts or omissions of the Parties subsequent to the 1952 Santiago Dec-
                         laration, but prior to the 1954 Agreement ; and
                     (b) that the agreement on this maritime boundary is of such a nature as
                         would amount to the definitive and all‑purpose boundary constituting
                         the lateral maritime border between the two neighbouring States of

                     93




5 CIJ1057.indb 182                                                                                    1/12/14 08:59

                     93 	               maritime dispute (sep. op. owada)

                          Peru and Chile for the purposes of the delimitation of their respective
                          maritime zone entitlements (Judgment, para. 14 ; Final Submissions
                          of Chile (b) (ii) and Final Submissions of Peru (1)).
                        21. It is my submission that the Judgment has not succeeded in estab-
                     lishing these two points.

                            II. Where Does this Maritime Boundary Line Terminate ?

                        22. The next question is the length to which this alleged maritime
                     boundary line extends. This issue is inseparably linked with the first ques-
                     tion. If the Parties, for whatever reason and under whatever circum-
                     stances, had come to accept the parallel of latitude as the definitive
                     maritime boundary line for all purposes, as the Judgment assumes it to
                     be on the basis of the 1954 Agreement and the 1968‑1969 lighthouse
                     arrangements, then there should be no reason to think that this line
                     ­
                     should terminate at a distance of 80 nautical miles from the starting‑point.
                     It could instead extend to the maximum of 200 nautical miles.

                         23. In this respect, a frequent reference is made in the Judgment to the
                     fact that under the 1954 Agreement, whose purpose was specific and
                     ­limited, such a line (or the acknowledgment of it) would not have been
                      required beyond the distance of 80 nautical miles, because the maximum
                      limit of the fisheries activities of Peru and Chile in those days did not go
                      further than 80 nautical miles, as demonstrated by the statistics supplied
                      by the United Nations Food and Agricultural Organization (FAO).

                        24. It is accepted that the real situation on the ground (or rather on the
                     sea !) obtaining at the time of the 1954 Agreement and the 1968‑1969
                     lighthouse arrangements at the relevant period — i.e., the period between
                     the 1950s and 1970s — was as described in the Judgment. But “the real
                     situation on the ground” relating to fishing activities should have no rele­
                     vance to the consideration of this issue by the Judgment, if the reasoning
                     of the Judgment were that a tacit agreement had come to exist as an
                     all‑purpose maritime boundary along the parallel of latitude. If the
                     boundary which the Parties are supposed to have acknowledged were
                     indeed an all‑purpose one, it would be extremely difficult to argue that its
                     length be limited by relying upon the evidence relating to fishing activities
                     and to justify this conclusion that the boundary line along the parallel of
                     latitude should stop at a distance of 80 nautical miles. As the Judgment
                     quite rightly acknowledges, “the all‑purpose nature of the maritime
                     boundary . . . means that evidence concerning fisheries activity, in itself,
                     cannot be determinative of the extent of that boundary” (Judgment,
                     para. 111). Logically there should be no reason why the line should stop
                     at 80 nautical miles, rather than extending to the 200‑nautical‑mile limit,
                     as each of the Parties claimed in the Santiago Declaration.


                     94




5 CIJ1057.indb 184                                                                                   1/12/14 08:59

                     94 	               maritime dispute (sep. op. owada)

                        25. If we start, on the contrary, from the premise that this boundary
                     line should stop at some point less than 200 nautical miles for the reason
                     that the real situation on the ground relating to the actual fishing activi-
                     ties obtaining in the sea area extended only to a certain point, then the
                     rationale for relying upon that distance has to be based on the legal
                     nature of the line not as a line of a permanent delimitation of the mari-
                     time boundary for all purposes, but as a line of a maritime zone for the
                     specific purposes of creating the regulatory régime for fisheries in line
                     with the specific purposes of the 1954 Agreement and of the 1968‑1969
                     lighthouse arrangements.
                        It seems to me that the Judgment in the present case cannot escape this
                     dilemma created by its own reasoning, as long as the Judgment is based
                     on the presumed (but not proven) existence of a tacit agreement on the
                     permanent maritime boundary.
                        26. Instead of basing its reasoning for the existence of a line of demar-
                     cation on the acknowledgment of tacit agreement on a maritime bound-
                     ary of an all‑purpose nature, the Judgment should base itself on a slightly
                     modified legal reasoning along the following lines :

                     (1) The Court should reject, as the present Judgment does, the contention
                         of the Respondent that the 1952 Santiago Declaration constitutes an
                         agreement on the part of the Parties thereto to recognize and accept
                         a maritime boundary line, following a parallel of latitude drawn from
                         the point of the intersection of the existing land boundary between
                         the States concerned with the low‑water line of the sea.
                     (2) The practice of the States involved in the field of exercising national
                         jurisdiction in the sea, in particular, relating to the fishing activities
                         of Chile and Peru in the region, which gradually emerged in the years
                         through the Santiago Declaration and beyond, as reflected in the pro-
                         cesses of creating a special “Zone of Tolerance” in 1954 and of estab-
                         lishing lighthouses in 1968‑1969, demonstrates the gradual emergence
                         of a tacit understanding among the Parties to accept some jurisdic-
                         tional delimitation of the area of national competence in the sea along
                         the line of latitude, especially for the purposes of the regulation of
                         fisheries. This acceptance of the zoning of the maritime areas would
                         appear to have developed de facto specifically in the lateral direction
                         (along the coasts) to enclose sea areas belonging to each of the Parties
                         for the purposes of fishing activities, which in those days were pri-
                         marily focused on the fishing resources within the coastal waters
                         (especially anchovy fishing). Those fishing activities were rapidly
                         growing during this period in the waters within the distance of roughly
                         50 nautical miles off the coasts of Peru and Chile. This development
                         of tacit acceptance took place, in addition to the Parties’ explicit
                         acceptance, achieved by the 1952 Santiago Declaration, of the exten-
                         sion of maritime zones in the horizontal (seaward) direction extending
                         to 200 nautical miles for the joint defence of the natural resources of

                     95




5 CIJ1057.indb 186                                                                                    1/12/14 08:59

                     95 	               maritime dispute (sep. op. owada)

                          fisheries against the foreign ocean going fishing fleets engaged in deep
                          water fishing off their coasts (e.g., whaling and tuna fishing). This
                          practical need to enclose coastal fishing areas off the coasts of Peru
                          and Chile, developed through the years after the 1952 Santiago Dec-
                          laration, led the Parties to come to a series of related agreements
                          adopted in the 1954 Conference in implementation of the Santiago
                          Declaration.

                         The process of this tacit acceptance through State practice in the
                         ­regulatory régime, primarily for the regulation of fishing activities
                          through enclosing the sea areas for the respective Parties, came to
                          develop apparently without taking the form of an agreement, tacit or
                          express, between the Parties. This tacit acceptance came to be reflected
                          in the form of a de facto delimitation of the lateral maritime boundary
                          along the coasts of the neighbouring States of Peru and Chile, pri-
                          marily to deal with the practical need for regulating coastal fishing
                          activities of the area, along the line of parallel of latitude.
                     (3) As this has been a process of tacit acceptance that came to emerge in
                          the form of a gradual development through the practice of the States
                          concerned, without involving any formal act of effecting an agree-
                          ment, tacit or express, through the years of the 1950s to 1970s, it is
                          not possible nor necessary in my view to pinpoint when and how this
                          tacit acceptance crystallized into a normative rule that the Parties
                          came to recognize as constituting the legal delimitation of their
                          respective zones of maritime entitlement in the coastal areas close to
                          both countries, nor to define in precise terms how far this legal delimi­
                          tation extended. It would seem safe to state, however, that such a
                          normative rule did indeed develop, especially in relation to the regu-
                          lation of fisheries, during the period between the 1950s and 1970s.
                     (4) The 1954 Agreement on the Special Zone of Protection thus cannot
                          be considered as an agreement which de novo created a new maritime
                          zone boundary on the basis of a parallel of latitude to delimit the
                          lateral boundary between the States involved. It was not the fons et
                          origo of the new maritime title based on the parallel of latitude and
                          as such not constitutive of a new title to the States concerned. In this
                          sense the position taken by the Judgment in my view is justified.


                     (5) Nor in my view was the 1954 Agreement declaratory, conferring as
                         such the maritime titles of the respective States created by an already
                         existing (but not identified or identifiable) agreement, which the Judg-
                         ment declares to have been acknowledged by the parties in the
                         1954 Agreement. The parties in the 1954 Agreement accepted this line
                         as a maritime boundary line primarily for the practical purpose of
                         regulating conflicts between fishermen of the region and the States
                         enforcing fisheries laws in their respective jurisdictions, which had the
                         practical purpose of clarifying the lateral extent of the limits of their

                     96




5 CIJ1057.indb 188                                                                                    1/12/14 08:59

                     96 	                maritime dispute (sep. op. owada)

                          respective maritime jurisdiction (specifically on fishing) in the relevant
                          maritime areas of their respective coasts.


                         In my view, the 1954 Agreement did not purport to acknowledge an
                         existing agreement for the maritime zone delimitation that would
                         have definitively defined the limits of the Parties’ maritime jurisdiction
                         for all purposes.
                     (6) The 1954 Agreement nonetheless has had an important legal signifi-
                         cance in the process of consolidating the legal title based on tacit
                         acceptance through practice, as that agreement constitutes, to the ex­
                         tent of its practical application, a significant, or even decisive, element
                         in the process of turning State practice into a normative rule. Together
                         with the 1968‑1969 lighthouse arrangements, the 1954 Agreement
                         thus formed an important basis for the consolidation of a maritime title
                         based on tacit acceptance by both Parties through their subsequent
                         practice in the area during the period following the 1952 Santiago
                         Conference until the 1970s.
                     (7) This analysis should be sufficient also for explaining the reason why
                         there should be a limit for such delimitation line based on the parallel
                         of latitude referred to in this Agreement of 1954. The tacit acceptance
                         was based in its origin on State practice at that time and thus had to
                         be limited to the extent of the actual fishing activities conducted by
                         the coastal fishermen of the two States involved. It prompted the
                         Parties to accept this development as a normative rule, inasmuch as
                         such tacit acceptance had to be operative with regard to a certain sea
                         area where fishermen of the States concerned were actually engaged
                         in fishing.
                     (8) It is for this reason that the precise distance out to sea to which the
                         sea area belonging to the two States was delimited between them has
                         to be determined primarily in light of the reality of the State practice
                         developed through these years, especially in the field of fishing activ-
                         ities in the relevant areas, since they formed the legal basis for the
                         emergence of the tacit acceptance of the delimitation of the maritime
                         areas. On the basis of this consideration, I come to the conclusion
                         that a delimitation line along the parallel going beyond 80 nautical
                         miles would be excessive in consideration of the reality of the fishing
                         activities in the region, taking into account the predominant pattern
                         of fishing activities by Peru and Chile in the relevant period. Accord-
                         ing to the opinion expressed in the literature regarding the analysis of
                         the fishing pattern of those days of the 1950s to 1970s, together with
                         the oceanographic and biological analysis of the flow of the Hum-
                         boldt Current and the pattern of the fishing activities focusing pre-
                         dominantly on anchovy fishing in the area in those days, the reason-
                         able geographic limit in which such fishing activities could be presumed
                         to have been in operation would seem to be within the distance of
                         50 nautical miles from the respective coasts of Peru and Chile. When

                     97




5 CIJ1057.indb 190                                                                                     1/12/14 08:59

                     97 	               maritime dispute (sep. op. owada)

                          the distance from the coast is translated into the length of the line of
                          parallel of latitude, this line corresponds roughly to 80 nautical miles
                          from the point where the land boundary between Peru and Chile
                          meets the sea (cf. Judgment, paras. 103‑111).
                        27. I am therefore prepared to accept the figure of 80 nautical miles as
                     the length of the parallel line to be drawn from the starting‑point where
                     the land boundary between the two countries reaches the sea as most
                     faithfully reflecting the reality of State practice as primarily reflected in
                     the fishing activities of the region in those days, when the parallel line of
                     demarcation came to form a normative rule. On this reasoning, I find it
                     difficult to accept the position that this line should extend to 100 nautical
                     miles.


                        28. On this basis of analysis, the argument based on the consideration
                     of equitable allocation of the entire sea area in dispute between the two
                     contending States should have no place in our consideration of the prob-
                     lem of how far this line of parallel of latitude should extend. As this line
                     dividing the jurisdictional waters of the two Parties along the parallel is
                     based on the tacit acceptance of the Parties, and thus to be regarded as
                     the line of delimitation by agreement of the Parties and as such lying
                     beyond the scope of the general principle of equitable allocation as enun-
                     ciated by the United Nations Convention on the Law of the Sea (Arts. 74
                     and 83), the consideration of equitable principles in relation to this part
                     of the area in question is irrelevant and should play no role in the Court’s
                     consideration of the issue as far as the maritime delimitation of this part
                     of the maritime area in dispute between the parties is concerned. Such an
                     approach cannot be justified as offering any legal justification on which
                     the present Judgment should proceed in arriving at its conclusion.

                                                                    (Signed) Hisashi Owada.




                     98




5 CIJ1057.indb 192                                                                                   1/12/14 08:59

